DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-13, 15-24, 26-28 are pending. 



Election/Restrictions

Applicant’s election of Group I in the reply filed on 5/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



Double Patenting

ODP #1
Claims 1-13, 15-18, 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-35, 37-38 of copending Application No.  17/514,388 (reference application), or rejected on the ground of nonstatutory double patenting as being unpatentable over in view of Isobe. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-18, 25: While an amount of phosphorus is less than 1% by weight, this overlaps the claimed amount of less than 1000 ppm phosphorus. A P to Zn ratio is recited in claim 2 of at least 0.01:1 resulting in a Zn to P ratio of at most 100:1.
Further, while a reduction of 95% of Klebsiella pneumoniae is claimed, a 89% reduction in A. Aureus would be expected given the substantially identical compositions. 
Finally, while a delustering agent including at least a portion of the phosphorus is not claimed, it would have been obvious to include a delustering agent in view of Isobe. Isobe is directed to a delusterant of titanium dioxide that is coated with phosphorus and is used as a pigment for resin compositions (equivalent to a delusterant including at least a portion of the phosphorus). One skilled in the art would have been motivated to have included the delusterant of Isobe to provide a pigment that has low yellowness and low yellowing degree due to exposure, does not decompose when blended with resin, can be easily manufactured at low cost ([0047] Isobe). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the delusterant coated with at least a portion of phosphorus in Osborn.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

ODP #2
Claims 1-13, 15-18, 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/719,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-18, 25: While an amount of zinc is less than 4000 ppm and phosphorus is less than 2000 ppm, this overlaps the claimed ranges, and therefore arrives at claims 1-18, 25 in an obviousness type manner. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

ODP #3
Claims 1-13, 15-18, 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/719,186 (reference application), or rejected on the ground of nonstatutory double patenting as being unpatentable over in view of Isobe.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-18, 25: While an amount of phosphorus is 0.005 wt% (50 ppm) - 1 wt% (10,000 ppm) by weight, this overlaps the claimed amount of less than 1000 ppm phosphorus, and therefore arrives at claims 1-18, 25 in an obviousness type manner. A P to Zn ratio is recited in claim 2 of at least 0.01:1 resulting in a Zn to P ratio of at most 100:1. 
Finally, while a delustering agent including at least a portion of the phosphorus is not claimed, it would have been obvious to include a delustering agent in view of Isobe. Isobe is directed to a delusterant of titanium dioxide that is coated with phosphorus and is used as a pigment for resin compositions (equivalent to a delusterant including at least a portion of the phosphorus). One skilled in the art would have been motivated to have included the delusterant of Isobe to provide a pigment that has low yellowness and low yellowing degree due to exposure, does not decompose when blended with resin, can be easily manufactured at low cost ([0047] Isobe). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the delusterant coated with at least a portion of phosphorus in Osborn.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-24, 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a relative viscosity less than 100. However, the relative viscosity is defined as the ratio of the viscosities of the polymer solution (of stated concentration) and of the pure solvent at the same temperature. No concentration, temperature or solvent are claimed, which are required to defined the relative viscosity. The specification does not define how the relative viscosity is measured. Without knowing the parameters by which the relative viscosity is measured, any particular relative viscosity recited in the claims is not defined. Hence, one skilled in the art would not understand what amount of relative viscosity is within the scope of the claims. 
Claims 2-13, 15-18, 26-28 are subsumed by this rejection because of their dependence. 
Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 103

Claims 1-4, 6-9  are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (US 4,701,518).
Regarding claim 1: Osborn is directed to a polymer resin composition having permanent antimicrobial properties comprising:
a polymer
less than 2500 ppm zinc dispersed in the polymer (Table 1)
less than 1000 ppm phosphorus (col. 2 ll. 44-53)
wherein the weight ratio of zinc to phosphorus is at least 1.3:1 in sample 1 in Table 1. Specifically, the examples comprise 390 ppm phosphorus and 500 ppm zinc disclosed in Table 1. 
Osborn doesn’t specifically recite the relative viscosity of the polymer composition is less than 100. 
However, the composition of Osborn is substantially identical to that of the present invention. 
Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition having a relative viscosity less than 100. properties. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 2: The molar ratio of phosphorus (MW 31) to zinc (MW 65) is 2:1 to 1:1. A molar ratio of 1:1 of P:Zn has a weight ratio of Zn:P of 2.1:1.  
While a specific comprising a ratio of at least 2:1 zinc to phosphorus is not specifically mentioned, a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Given the overlap of the recited ranges, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a ratio of at least 2:1 zinc to phosphorus.
Regarding claim 3: Osborn doesn’t mention the relative viscosity of the polymer resin composition. 
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition having a relative viscosity of from 20 to 100. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 4: Samples 1-6 comprise 250-500 ppm zinc (Table 1).
Regarding claims 6-7: Osborn is directed to dyed fibers, although Osborn doesn't specifically recite fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5. 
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition wherein dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 8: Suitable forms of zinc include zinc oxide, zinc acetate, zinc ammonium adipate (col. 2 ll. 11-14). 
Regarding claim 9: Benzene phosphinic acid is utilized in the working examples (col. 2 ll. 44-53).
Regarding claim 26: The molar ratio of phosphorus (MW 31) to zinc (MW 65) is 2:1 to 1:1. A molar ratio of 1:1 of P:Zn has a weight ratio of Zn:P of 2.1:1.  
Regarding claim 28: Osborn doesn’t mention the relative viscosity of the polymer resin composition. 
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition having a relative viscosity of from 5 to 100. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.



Claims 1-2, 4, 8-9, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Konagaya et al. (6,013,275).
Regarding claim 1: Konagaya is directed to a polymer resin composition having antimicrobial properties comprising:
a polymer 
less than 2500 ppm zinc dispersed within the polymer 
less than 1000 ppm phosphorous. 
Specifically, less than 200 ppm P is disclosed. Further, the molar ratio of P to total amount of metal ions, e.g. zinc, is preferably 0.4:1 to 1.0:1 (col. 8 ll. 3-12). It follows the weight ratio of zinc to phosphorous is 1:1 to 2.5:1.
Konagaya doesn’t specifically recite a polymer resin composition simultaneously comprising P and zinc in the amounts above. However, it would have been obvious to have selected such a composition since they are specifically mentioned as suitable. Further, while antimicrobial agents of phosphonium salts are mentioned as the antibacterial agent, they can be used in amount as little as 1 mol % into a polyester polymer (col. 1 ll. 54-59). Further, other non-phosphorous antimicrobial agents are disclosed (col. 5 ll. 53-61). 
Therefore, it would have been obvious to one skilled in the art to have selected a composition having an amount of P and zinc within the scope of claim 1. 
Konagaya doesn’t specifically recite the polymer resin composition has permanent antimicrobial properties.
However, Konagaya discloses the object of the invention is from the viewpoint of prolonged stability of the antibacterial properties (col. 2 ll. 3-7 Konagaya).  Further, the composition is characterized as an antimicrobial composition wherein the organic antibacterial substance and hydrophobic substance are copolymerized (col. 1 ll. 10-18, claim 1 Konagaya). 
Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition produced in Konagaya is substantially identical to the composition produced in the instant invention, as discussed above. 
Hence, Konagaya suggests a composition having permanent antimicrobial properties. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Konagaya doesn’t specifically recite the relative viscosity of the polymer composition is less than 100. 
However, the composition of Konagaya is substantially identical to that of the present invention. 
Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Konagaya suggests a composition having a relative viscosity less than 100. properties. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 3: Konagaya doesn’t specifically recite the relative viscosity of the polymer composition ranges from 20 to 100. 
However, the composition of Konagaya is substantially identical to that of the present invention. 
Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Konagaya suggests a composition having a relative viscosity from 20 to 100. properties. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 2: Less than 200 ppm P is disclosed. Further, the molar ratio of P to total amount of metal ions, e.g. zinc, is preferably 0.4:1 to 1.0:1 (col. 8 ll. 3-12). It follows the ratio of zinc to phosphorous is 1:1 to 2.5:1. 
While a specific comprising a ratio of at least 2:1 zinc to phosphorus is not specifically mentioned, a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Given the substantial overlap of the recited ranges, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a ratio of at least 2:1 zinc to phosphorus.
Regarding claim 4: Less than 200 ppm P is disclosed. Further, the molar ratio of P to total amount of metal ions, e.g. zinc, is preferably 0.4:1 to 1.0:1 (col. 8 ll. 3-12). It follows the ratio of zinc to phosphorous is 1:1 to 2.5:1 and the amount of zinc includes amounts of 200-600 ppm.
Regarding claim 8: Suitable zinc includes zinc acetate (col. 7 ll. 62-63).
Regarding claim 9: Suitable sources of phosphorous include phosphoric acid (col. 7 ll. 65-67). 
Regarding claim 26: The molar ratio of P to total amount of metal ions, e.g. zinc, is preferably 0.4:1 to 1.0:1 (col. 8 ll. 3-12). It follows the ratio of zinc to phosphorous is 1:1 to 2.5:1.
Regarding claim 28: Konagaya doesn’t specifically recite the relative viscosity of the polymer composition ranges from 5 to 100. 
However, the composition of Konagaya is substantially identical to that of the present invention. 
Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Konagaya suggests a composition having a relative viscosity from 5 to 100. properties. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.



Claims 5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn as applied to claim 1 above, and further in view of Isobe et al. (US 2017/0130055). 
	Regarding claim 5: Osborn doesn’t mention a delusterant including at least a portion of the phosphorus. 
	Isobe is directed to a delusterant of titanium dioxide that is coated with phosphorus and is used as a pigment for resin compositions (equivalent to a delusterant including at least a portion of the phosphorus). One skilled in the art would have been motivated to have included the delusterant of Isobe in Osborn to provide a pigment that has low yellowness and low yellowing degree due to exposure, does not decompose when blended with resin, can be easily manufactured at low cost ([0047] Isobe). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the delusterant coated with at least a portion of phosphorus in Osborn.
	Regarding claim 10: Samples 1-6 comprise 250-500 ppm zinc (Table 1). 
Osborn doesn’t mention a delusterant including at least a portion of the phosphorus. 
	Isobe is directed to a delusterant of titanium dioxide that is coated with phosphorus and is used as a pigment for resin compositions (equivalent to a delusterant including at least a portion of the phosphorus). One skilled in the art would have been motivated to have included the delusterant of Isobe in Osborn to provide a pigment that has low yellowness and low yellowing degree due to exposure, does not decompose when blended with resin, can be easily manufactured at low cost ([0047] Isobe). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the delusterant coated with at least a portion of phosphorus in Osborn.
	Osborn doesn’t mention the resin composition inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013, nor that dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5.
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition that inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013 wherein dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding claim 11: Osborn is directed to a nylon 66 composition (col. 2 ll. 15-22). 
Less than 200 ppm P is disclosed. Further, the molar ratio of P to total amount of metal ions, e.g. zinc, is preferably 0.4:1 to 1.0:1 (col. 8 ll. 3-12). It follows the ratio of zinc to phosphorous is 1:1 to 2.5:1. 
While a specific comprising a ratio of at least 2:1 zinc to phosphorus is not specifically mentioned, a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Given the substantial overlap of the recited ranges, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a ratio of at least 2:1 zinc to phosphorus.
Osborn doesn’t mention the resin composition inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013, nor that dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5.
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition that inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013 wherein dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Ethiopia et al. (US 2007/0173162). 
Regarding claim 12: Osborn is directed to a polymer resin composition having permanent antimicrobial properties comprising:
a polymer
less than 2500 ppm zinc dispersed in the polymer (Table 1)
less than 1000 ppm phosphorus (col. 2 ll. 44-53)
wherein the weight ratio of zinc to phosphorus is at least 1.3:1 in sample 1 in Table 1. Specifically, the examples comprise 390 ppm phosphorus and 500 ppm zinc is disclosed in Table 1. 
Osborn doesn’t mention a denier of the antimicrobial fiber is less than 12 dpf. 
Ethiopia is directed to nonwoven fabrics and fibers for use in carpeting that include polyamide nylon fibers. ([0026] Ethiopia). Ethiopia discloses the nonwoven webs have an average filament denier of about 0.10 to about 10 ([0051] Ethiopia) and a diameter as low as 15 microns ([0040] Ethiopia). One skilled in the art would have been motivated to have selected a denier and diameter of the antimicrobial fiber of Ethiopia to produce nonwoven webs for use in carpets. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a denier of the antimicrobial fiber of less than 12 dpf and a diameter including 15 microns. 
Regarding claim 13: The weight ratio of zinc to phosphorus is at least 1.3:1 in sample 1 in Table 1. Specifically, the examples comprise 390 ppm phosphorus and 500 ppm zinc is disclosed in Table 1, resulting in a ratio of zinc/phosphorus of 1.3.
Regarding claim 15: Samples 1-6 comprise 250-500 ppm zinc (Table 1). 
Regarding claim 16: Osborn is directed to dyed fibers, although Osborn doesn't specifically recite fibers formed from the polymer resin composition have a zinc retention greater than 20%. 
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition wherein dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 20%. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Ethiopia as applied to claim 12 above, and further in view of Isobe. 
Regarding claim 17: Osborn discloses samples 1-6 comprise 250-500 ppm zinc (Table 1).
Osborn doesn’t mention a delusterant including at least a portion of the phosphorus. 
	Isobe is directed to a delusterant of titanium dioxide that is coated with phosphorus and is used as a pigment for resin compositions (equivalent to a delusterant including at least a portion of the phosphorus). One skilled in the art would have been motivated to have included the delusterant of Isobe in Osborn to provide a pigment that has low yellowness and low yellowing degree due to exposure, does not decompose when blended with resin, can be easily manufactured at low cost ([0047] Isobe). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the delusterant coated with at least a portion of phosphorus in Osborn.
Osborn doesn’t mention the resin composition inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013, nor that dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5.
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition that inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013 wherein dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Ethiopia and Isopbe as applied to claim 12 above, and further in view of Ethiopia.
Regarding claim 18: Osborn is directed to a nylon 66 composition (col. 2 ll. 15-22). Suitable forms of zinc include zinc oxide, zinc acetate, zinc ammonium adipate (col. 2 ll. 11-14). The molar ratio of phosphorus (MW 31) to zinc (MW 65) is at 2:1 to 1:1. A molar ratio of 1:1 of P:Zn has a weight ratio of Zn:P of 2.1:1.
Osborn doesn’t mention the resin composition inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013, nor that dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5.
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition that inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013 wherein dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
While Osborn doesn’t mention a process of dying using a dye recipe having a pH greater than 4.5, it is well settled that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Ethiopia defines a microfiber as an average diameter of 15-30 microns ([0040] Ethiopia), wherein a microfiber can be used for greater softness ([0051] Ethiopia). One skilled in the art would have been motivated to have selected a microfiber having diameter of less than 20 microns to produce a microfiber having greater softness. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a microfiber having diameter of less than 20 microns in Osborn. 

Allowable Subject Matter

Claim 27 is allowed. 
Specifically, Osborn teaches the molar ratio of phosphorus (MW 31) to zinc (MW 65) is 2:1 to 1:1. A molar ratio of 1:1 of P:Zn has a weight ratio of Zn:P of 2.1:1 and a molar ratio of Zn:P of 1:2 is 1.04. 
Konagaya specifically teaches less the molar ratio of P to total amount of metal ions, e.g. zinc, is preferably 0.4:1 to 1.0:1 (col. 8 ll. 3-12). It follows the weight ratio of zinc to phosphorous is 1:1 to 2.5:1.
Therefore, neither Osborn nor Konagaya disclose a weight ratio of zinc to phosphorus of less than 0.5:1. 


Response to Arguments

Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.

Applicant argues (p. 7-8 Remarks) the present claims recite the polymer composition has a relative viscosity of less than 100. The components contribute to a small quantity of phosphorous being embedded in the polyamide which makes it possible to prepare very small fibers. [0015] and [0017] of the present specification. The amount of P is limited to avoid problems in small fiber process, which are not a problem with the much thicker die offices in Osborn. Id. at [0014] – [0017] and [0039]. In other words, higher RV composition as in Osborn cannot be used in narrow dies and vice versa. The RV is not purely a function of the composition but rather degree of polymerization, molecular weight, polymerization time, inter alia, strongly contribute to RV. 
This argument is not found persuasive since relative viscosity is defined as the ratio of the solution to the viscosity of the solvent. It is not clear what the solvent in this case might include. For instance, the composition would have a given relative viscosity relative to water in comparison to a relative viscosity relative to an organic solvent such as acetone. Hence, a relative viscosity of less than 100 is very broad in scope given the broadest reasonable interpretation. Further, the molecular weight of the polyamide, and amount of P and Zn are not substantially different in light of the specification, and therefore the rejection of record is maintained. 

Applicant argues (p. 8-9 Remarks) the Examples of Osborn disclose 390 ppm phosphorous and 250 or 500 ppm zinc. Thus the Zn:P ratios are 1.28 and 0.641 respectively, which are outside the scope of claim 1.
This argument is not found persuasive since 1.28 is not outside the scope of 1.3. Specifically, 1.3 contains two significant figures, and hence 1.28 is rounded to 1.3 when significant figures are considered. Further, the mole ratio of P:Zn is specifically disclosed to be 2:1 to 1:1, and therefore weight ratio of phosphorous (MW 31) to zinc (MW 65) is  Zn:P of 2.1:1 to 0.95, which is well within the claimed ratio of at least 1.3:1. 

Applicant argues (p. 9-10 Remarks) Osborn does not teach the claimed Zn:P ratio and is silent to the RV. The Zn:P ratio contributes to the RV, and further Osborn requires a greater RV for use in thick fibers.
This argument is not found persuasive since the claimed Zn:P ratio is taught in Osborn, and one skilled in the art would not expect the RV to be outside the very broad range of claimed RV.

Applicant argues (p. 10 Remarks) claim 10 of Osborn does not actually teach a ratio of zinc to phosphorous since it is added to process water. 
This argument is not found persuasive since the present claims recite a composition. It is unclear why claim 10 is not relevant when claims 1 and 10 of Osborn is also a composition comprising the polyamide, zinc, and phosphorous. 

Applicant argues (p. 10-11 Remarks) Konagaya is directed to a copolymer made from the antimicrobial agent and hydrophilic substance (polymer) and are copolymerized. They cannot have the disclosed RV.
This argument is not found persuasive since relative viscosity is defined as the ratio of the solution to the viscosity of the solvent. It is not clear what the solvent in this case might include. For instance, the composition would have a given relative viscosity relative to water in comparison to a relative viscosity relative to an organic solvent such as acetone. Hence, a relative viscosity of less than 100 is very broad in scope given the broadest reasonable interpretation. Further, the molecular weight of the polyamide, and amount of P and Zn are not substantially different in light of the specification, and therefore the rejection of record is maintained. 

Applicant argues (p. 11 Remarks) claim 12 recites the denier is less than 12 dpf and a diameter of 15 microns. Osborn is directed to thicker fibers and a high RV to make these fibers. While Ethiopia is cited, [0040] relates to fibers with a diameter of greater than 15 microns. 
This argument is not found persuasive since [0040] includes 15 microns and thus it cannot be said the claimed diameter is outside the scope of Ethiopia. 

Regarding the double patent rejection response, Applicant's request for abeyance is acknowledged to the extent that Applicant's lack of response to the cited rejection will not be treated as non-responsive under 37 CFR 1.111(b). However, since the rejection is considered proper it will be maintained until such time as a complete response is filed, or conditions appropriate for removal of the rejection are presented.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764